DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 27-28 recites “the same position” which lacks antecedent basis because “an edge position” was recited earlier in line 11.  
Claim 8, line 2 recites the phrase “can be” which is not a positive recitation.  It is suggested to delete “can be” and change “is tilted” or “tiltable”.  Appropriate correction is required.  
Claims 2-5 are objected to as being dependent on claim 1.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 7, 9 and 10 allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 1.
Claim 7 recites laser machining device for machining a multi-layer cutting insert blank, including a base material coated with a hard material, with a laser beam, comprising: a workpiece holder configured to tension the multi-layer cutting insert blank; one or more controllable axes configured to position the workpiece holder with the tensioned cutting insert blank in a measuring position; a measurement device configured to remeasure a thickness of at least the premeasured laver of the multi-layer cutting insert blank after the multi-layer cutting insert blank has been tensioned and to determine an edge position of the tensioned multi-layer cutting insert blank; a control unit configured to modify the predetermined machining program stored in the memory device in accordance with the remeasured layer thickness with the ablation geometry and to execute the modified machining program according to the ablation geometry to generate the desired edge and/or surface geometry by laser machining; and a laser device configured to machine the tensioned multi-layer cuttinq insert blank, using the modified machining program, with the laser beam to generate the desired edge and/or surface geometry which the closest prior art of record of Hildebrand (US 2014/0131922), Faurecia (DE 202005011455) or Hildebrand ‘698 (US 2016/093698) fails to disclose or render obvious.

Response to Amendments
Claims 1-4, 7, 9 and 10 are amended.
Claim 6 is cancelled.
Claims 1-5 and 7-10 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-10 have been considered but are moot because the pending claims have been allowed or only require 112 (b) issues to be addressed.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/24/2022